Citation Nr: 0632095	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-12 914A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a previously denied claim for service connection for a 
psychiatric disability (claimed as bipolar disorder).

2.  Whether new and material evidence was received to reopen 
a previously denied claim for service connection for 
hypertension.

3.  Whether new and material evidence was received to reopen 
a previously denied claim for service connection for 
residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant was a veteran who served on active duty from 
September 3, 1970, to September 25, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 12, 2006, 
which, in pertinent part, vacated an October 2004 Board 
decision and dismissed the appeal for lack of jurisdiction.  
The appeal initially arose from rating decisions in May and 
October 2002 by the Roanoke, Virginia, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On June 15, 2006, the Board was notified that the appellant 
died in July 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


